Citation Nr: 0425214	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965 and from May 1965 to May 1968.

In August 2000, the veteran claimed entitlement to service 
connection for a heart condition.  In an April 2001 decision, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia denied service connection for 
heart disease.  Thereafter, in October 2001, the veteran 
submitted additional service medical records, not previously 
considered by the RO and pertaining to his first period of 
active duty service.  Following a review of the newly 
received records, in September 2002, the RO again denied 
service connection for a heart condition.  The veteran filed 
a notice of disagreement in October 2002.  The RO issued a 
statement of the case in January 2003 and received the 
veteran's substantive appeal in February 2003.  


FINDING OF FACT

The competent evidence of record indicates that a current 
heart condition, diagnosed as coronary artery disease is not 
likely related to chest pains or symptoms of myocarditis and 
pericarditis in service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the September 2002 rating decision, the January 2003 
Statement of the Case, and the July 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the denial of the claim.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of October 
2001) and have been afforded opportunities to submit such 
information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for a heart condition in August 2000.  In 
an October 2001 letter, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  The September 2002 
RO decision advised the veteran of the evidence it had 
received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in October 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
38 U.S.C.A. § 5103(a).   

The Board also finds that all necessary development has been 
accomplished.  Identified VA outpatient and hospital records 
were associated with the claims file.  Additionally, the RO 
made attempts to obtain private treatment records.  The 
veteran was advised by the RO as to which private records it 
was able to obtain and which records were unavailable.  
Moreover, the veteran was afforded a VA examination in May 
2003.  In September 2003, the veteran indicated that he had 
stated his case completely.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records are associated with his 
claims file.  An April 1963 induction examination did not 
reveal any complaints or pertinent diagnoses of a heart 
condition.  In July 1964, the veteran was hospitalized with 
complaints of malaise, sore throat, non-productive cough, 
stiff neck and headaches.  He denied any cardiopulmonary 
symptoms, except for shortness of breath on exertions, 
questionably due to inactivity, and a vague nocturnal dypsnea 
on occasion.  Upon examination, a soft grade systolic murmur 
was heard.  There was no cardiomegaly.  Other heart sounds 
were within normal limits.  EKG testing was initially 
abnormal.  Viral myocarditis was suspected.  The veteran was 
also diagnosed with an upper respiratory infection, cause 
unknown.  

A July 1964 note indicated a diagnosis of questionable 
resolving pericarditis.  

During a January 1965 discharge examination, the veteran 
reported a history of shortness of breath and pain or 
pressure in the chest.  The physician's summary indicated 
that the veteran had occasional palpitation of the heart, 
occasional discomfort in the chest, and occasional feeling of 
shortness of breath with exercise.  

An April 1965 chest x-ray conducted in conjunction with an 
enlistment examination for the veteran's second period of 
active duty service was normal.  There were no defects or 
diagnoses listed following a physical examination.  

In June and July 1966, the veteran was treated for upper 
respiratory infections.  In November 1966, he was diagnosed 
with a non-specific viral illness.  
Chest x-ray in January and April 1968 were interpreted as 
normal.  

During an April 2, 1968 discharge examination, the veteran 
again reported a history of shortness of breath and pain or 
pressure in the chest.  The examiner noted that the veteran's 
multiple abnormalities were usually associated with past 
respiratory infections.  The present medical history was 
negative with the exception of current treatment for 
prostatitis.  

He was treated at the Kenner Army Hospital in April 1968, for 
a viral infection.  A heart examination noted questionable 
3rd and 4th heart sounds.  Otherwise, the heart examination 
was within normal limits.  The impression was prostatitis but 
without organic heart disease.  

Post-service, in May 1975, the veteran was treated for 
recurrent pericarditis that was presumably viral.  A May 1975 
chest x-ray indicated that the heart was somewhat enlarged, 
but still within normal limits.  There was no active 
pulmonary infiltrate or pleural fluid.  

In August 1975, the veteran was again treated for recurrent 
pericarditis.  

An October 1982 VA hospital summary indicates that the 
veteran was seen with complaints of aching chest pain.  An 
electrocardiogram showed slight ST elevation and the veteran 
was admitted to rule out pericarditis.  An echocardiogram 
revealed no evidence of pericardial effusion and cardiac 
motion was normal.  A physician in the Cardiology department 
was unsure as to the etiology of the veteran's pain.  There 
was no evidence of pericarditis and the veteran was 
discharged.  

An October 1983 treatment note from C. G., M.D., indicated a 
history of persistent chest pain since 1974. The pain was 
described as chest wall tightness, that was not positional, 
related to meals, or exertional.  Following a physical 
examination, the examiner noted that the veteran's resolving 
ST segment elevation was suggestive of atypical angina.  
However, the persistent chest wall tightness suggested a 
constochondritis or other musculoskeletal disorder.  

VA treatment records reflect that the veteran was seen in 
April 1990 with atypical chest pain.  

In May 2000, the veteran underwent a coronary artery bypass.  
His admitting diagnoses were class IV accelerating angina, 
three vessel coronary artery disease, hypertension, history 
of peptic ulcer disease in 1970, and history of pericarditis 
in 1970.  

The veteran was afforded a VA examination in February 2003.  
Therein, he complained of chest pain on movement of his trunk 
and shoulders and shortness of breath upon exertion.  He 
reported that his pain was sharp and sometimes lasted all day 
long.  He denied any palpitation, dizziness or syncopal 
spells.  Upon physical examination, the veteran had 
tenderness on palpation of his costochondral junction and rib 
cage.  The heart had a regular rate and rhythm.  There were 
no audible murmurs.  No audible pericardial knock or rub was 
present.  An EKG showed no evidence of acute ischemia.  A 2-D 
echocardiogram of the heart showed that the aortic route was 
normal.  The left atrium was mildly dilated.  The left 
ventricular wall was normal in thickness.  The left and right 
ventricle and right atrium were normal in size.  A CT scan 
showed no evidence of pericardial thickening, effusion or 
masses.  

The diagnosis was arteriosclerotic heart disease, secondary 
to systemic narrowing of the vessels in the heart.  Such 
disease process was related to underlying risk factors of 
hypertension, hyperlipidemia, male sex, sedentary lifestyle 
and history of tobacco use.  The examiner opined that the 
veteran's coronary artery disease and bypass operation were 
not related to the symptoms of pericarditis or myocarditis in 
service.  The examiner noted that a review of the veteran's 
EKGs in service suggested nonspecific changes that could or 
may not be related to pericarditis/myocarditis.  He noted 
that the veteran had no current pericarditis and opined that 
suspected pericarditis in service probably resolved, as the 
veteran had no evidence of chronic thickened pericardium.  
Finally, he noted that the veteran's complaints of chest pain 
were atypical for cardiac etiology as they could increase or 
decrease in severity by lifting up the veteran's arms.  

A June 2003 VA treatment note indicated that the veteran had 
atypical chest pain that appeared to be coming from the 
musculoskeletal region.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases including, as here pertinent, 
arteriosclerosis, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from active service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Upon review of the evidence of record, the Board finds that 
the criteria for service connection for a heart condition are 
not met.  In this respect, the evidence shows that the 
veteran has a current heart condition.  Specifically, the 
record shows current treatment for coronary artery disease, 
status post coronary artery bypass surgery performed in May 
2000.  The veteran's service medical records show treatment 
for suspected viral myocarditis and questionable 
pericarditis.  Available medical records do not show 
treatment for a heart condition within the year following 
discharge from service.  Rather, the first record of 
treatment post-service was in the mid-1970's, at which time 
the veteran was treated for recurrent pericarditis.  However, 
the competent medical evidence of record indicates that the 
veteran's current heart condition is not likely related to 
incidents in service.  

In this respect, the only medical evidence in which an 
opinion is offered as to the etiology of the condition, 
namely the May 2003 VA examiner's opinion, weighs against the 
claim.  The VA examiner opined that current arteriosclerotic 
heart disease was likely due to factors other than symptoms 
of pericarditis in service.  Additionally, he opined that 
pericarditis was likely acute and transitory as there was 
current evidence of chronic thickened pericardium.  The Board 
affords such opinion probative weight as the examination 
included a thorough review of the veteran's claims file, a 
physical examination and included detailed reasoning as to 
opinion expressed.  The Board finds that this evidence 
constitutes the most probative medical evidence of record on 
the question of the relationship between the veteran's 
current disability and service.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  

The Board has considered the veteran's assertions advanced in 
connection with the current claim.  While the Board does not 
question the sincerity of his beliefs that his current heart 
disability is related to service, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter, such as whether 
there exists a medical relationship, if any, between such 
disability and service.  See, e.g. Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the veteran's own assertions 
as to the etiology of his heart condition condition, have no 
probative value.  

For all the foregoing reasons, the claim for service 
connection for a heart disability must be denied.  In the 
absence of competent medical evidence suggesting a nexus 
between a current heart disability and active military 
service, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for a heart disability, diagnosed as 
coronary artery disease, is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



